Matter of Tomeka N.H. v Jesus R. (2020 NY Slip Op 04119)





Matter of Tomeka N.H. v Jesus R.


2020 NY Slip Op 04119


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed July 17, 2020.)


MOTION NO. (1041/19) CAF 18-02251.

[*1]IN THE MATTER OF TOMEKA N.H., PETITIONER-APPELLANT, 
vJESUS R. AND BRENDA S., RESPONDENTS-RESPONDENTS. MAUREEN N. POLEN, ESQ., ATTORNEY FOR THE CHILD, APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.